FILED
                                                              15-0260
                                                              5/20/2015 4:18:19 PM
                                                              tex-5365750
                                                              SUPREME COURT OF TEXAS
                                                              BLAKE A. HAWTHORNE, CLERK


                           NO. 15–0260

                IN THE SUPREME COURT OF TEXAS


                           Michael D. Karns,
                                                       Petitioner,
                                    v.
       Jalapeno Tree Holdings, LLC; Mark S. Parmerlee;
                     and Paul Bambrey,
                                                     Respondents.


        On Petition for Review from the Eighth Court of Appeals
                          No. 08–13-00314-CV
                       County Court at Law No. 5
                          Dallas County, Texas
                         Hon. Mark Greenberg
             (Hon. Pat Guillot Presiding as Special Judge)


           WAIVER OF RESPONSE TO PETITION FOR REVIEW
__________________________________________________________________

     Respondents Jalapeno Tree Holdings, LLC, Mark S. Parmerlee,

and Paul Bambrey file this Waiver of Response to Petition for Review

under Texas Rule of Appellate Procedure 53.3. Respondents reserve the

right to file a Response if the Court so requests.

                                     1
                      Respectfully submitted,


                      /s/ Martin R. Griffin
Dated: May 20, 2015   Martin R. Griffin
                      Texas Bar No. 08462800
                      mrglaw52@gmail.com
                      LAW OFFICES OF MARTIN R.
                      GRIFFIN
                      2603 Oak Lawn Ave., Suite 250
                      Dallas, TX 75219
                      Tel: (214) 739-2991
                      Fax: (972) 293-5344

                      Mark T. Josephs
                      State Bar No. 11031400
                      mjosephs@jw.com
                      Andrew D. Graham
                      State Bar No. 24041002
                      agraham@jw.com
                      Sara Hollan Chelette
                      State Bar No. 24046091
                      schelette@jw.com
                      JACKSON WALKER L.L.P.
                      901 Main Street, Suite 6000
                      Dallas, Texas 75202
                      Tel: (214) 953-6000
                      Fax: (214) 953-5822

                      ATTORNEYS FOR RESPONDENTS




                      2
                           CERTIFICATE OF SERVICE

      On the 20th day of May 2015, I served this Waiver of Response to
Petition for Review on the counsel of record listed below via electronic
service:

        Stephen F. Malouf
        Jeremy C. Martin
        Malouf & Nockels, LLP
        3811 Turtle Creek, Suite 800
        Dallas, Texas 7510

        ATTORNEYS FOR PETITIONER


                                           /s/ Martin R. Griffin
                                           Martin R. Griffin




13376214v.1 142046/00001




                                       3